Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group D, Fig. 11, species, claims 1-22, in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 3-4, 7, and 19-22 (and perhaps claim 12 if properly amended, see below 112b) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   Claims 3-4, 7, and 19-22 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 121-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claims 12-15 are indefinite for respectively reciting limitations 
as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01
Claims 12-13 for reciting
wherein the fiber optic connector includes a male fiber optic connector including a bare optical fiber or an optical fiber supported by a ferrule, or wherein when multiple fiber optic connectors are provided, the fiber optic connectors include male fiber optic connectors including bare optical fibers or optical fibers supported by ferrules, as being indefinite/wrong and vague limitations as what is meant by or wherein when multiple fiber optic connectors are provided, the fiber optic connectors include male fiber optic connectors including bare optical fibers or optical fibers supported by ferrules, thus making the scope of the claims indefinite.
 wherein the fiber optic connector includes a multi-fiber connector, or when multiple fiber optic connectors are provided, the fiber optic connectors include multi-fiber connectors as being indefinite/wrong and vague limitations as what is meant by when multiple fiber optic connectors are provided, the fiber optic connectors include multi-fiber connectors, thus making the scope of the claims indefinite.
Claim 14 is indefinite for respectively reciting wherein the fiber optic connector includes a female fiber optic connector including a connector port and a fiber alignment structure or a ferrule alignment structure, or wherein when multiple fiber optic connectors are provided, the fiber optic connectors include female fiber optic connectors including connector ports and fiber alignment structures or ferrule alignment structures as being indefinite and vague limitations as what is meant by or wherein when multiple fiber optic connectors are provided, the fiber optic connectors include female fiber optic connectors including connector ports and fiber alignment structures or ferrule alignment structures, thus making the scope of the claims indefinite.
Claim 15 is indefinite for respectively reciting wherein the fiber optic connector includes a seal or a seal engagement surface, or when multiple fiber optic connectors are provided, the fiber optic connectors include seals or seal engagement surfaces as being indefinite and vague limitations as what is meant by or when multiple fiber optic connectors are provided, the fiber optic connectors include seals or seal engagement surfaces, thus making the scope of the claims indefinite.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 5-6, and 8-11, 13-18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Allen” et al., US 8989550 B2.

a housing 30; a volume of sealant (28, see fig. 4, item 28 within the enclosure 20) that defines a port in communication with an interior of the housing (clearly shown in at least figs. 2, 4) ; a fiber optic connection module 38 including a sleeve (36, or outer tube of the module 38) that mounts within the port with the volume of sealant forming a seal about an exterior of the sleeve (clearly shown in at least figs. 2, 7), the sleeve (36 outer tube of module 38) including an inner end adjacent the interior of the housing and an outer end outside the housing (clearly shown in at least figs. 2, 4 and 6, item 36 or outer tube of the module 38), the fiber optic connection module 38 also including a fiber optic connection interface adjacent the outer end of the sleeve (clearly shown in at least figs. 2, 4 and 6, item sleeve port 36 or outer tube of the module 38 with optical connection  interface).
However, Allen does not explicitly teach that the above the fiber optic connection interface is “dematable” and including a fiber optic connector. Though there is no special definition provided by the applicant for “dematble”, in the specification, nonetheless, Allen states that the optical cable of the optical module cab be connectorized (see col. 9, 2nd pa.), and thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to connectorize the fiber optic connection interface of Allen at least through such connectorization of the output of the fiber optic connection interface to provide optical routing connector between the enclosure assembly optical components with various external optical systems. 

th parag. and at least fig. 8.    Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the sleeve 36 of Allen to be molded plastic as whole to provide easu and predictable optical interfacing between the enclosure assembly optical components with various external optical systems. 

	The arguments and motivation stated in rejection of claim 1, is incorporated in rejection of the following claims as follows: 
6. (Previously Presented) The enclosure of claim 1, wherein the fiber optic connector includes a fiber optic adapter mounted within the outer end of the sleeve, the fiber optic adapter including a connector port and a fiber alignment structure (see fig. 7, the sleeve or outer tube interface include adapter (i.e., 86) with cable/fiber alignment features (see at least col. 6, 3rd pa. and see the motivation cited above).  
 8. (Currently Amended) The enclosure of claim 1, wherein the sleeve is removable from the port (see the module 38 with its outer sleeve, as shown  in fig. 6 can be “removable” or the item sleeve 36 can be cut and removed by an ordinary skill in the art art).     
9. (Previously Presented) The enclosure of claim 1, wherein the volume of sealant defines additional ports that receive and seal around fiber optic cables (see at least fig. 4).  


13. (Previously Presented) The enclosure of claim 1, wherein the fiber optic connector includes a multi-fiber connector, or when multiple fiber optic connectors are provided, the fiber optic connectors include multi-fiber connectors (see the applicable arguments presented above regarding claim 1, in which one connector for each of he fibers out of the each module).  
14. (Previously Presented) The enclosure of claim 1, wherein the fiber optic connector includes a female fiber optic connector including a connector port and a fiber alignment structure or a ferrule alignment structure, or wherein when multiple fiber optic connectors are provided, the fiber optic connectors include female fiber optic connectors including connector ports and fiber alignment structures or ferrule alignment structures (see the applicable arguments presented above regarding claim 1, in which one 
15. (Currently Amended) The enclosure of claim 1, wherein the fiber optic connector includes a seal or a seal engagement surface, or when multiple fiber optic connectors are provided, the fiber optic connectors include seals or seal engagement surfaces (see the applicable arguments presented above regarding claim 1, in which one connector for each of he fibers out of the each module and that a connector with seal are extremely conventional, see cited prior art, and  as being an obvious conventional limitation).    .  
16. (Currently Amended) The enclosure of claim 1, further comprising a passive optical splitter or a wavelength division multi-plexer having outputs coupled to the fiber optic connector or fiber optic connectors of the demateable fiber optic connection interface (See at least col. 4, 2nd parag. in which at least optical splitter or a wavelength division multi-plexer are coupled from the enclosure to the connectors at the end of the sleeve/module, and see arguments made in rejection of claim 1, with a  connector for each of the fibers out of the each module).  
17. (Original) The enclosure of claim 16, wherein the fiber optic connectors are mounted at free ends of tethers that extend outwardly from the sleeve (i.e., 320 see fig. 32 a part of the module 38 that is only for one of the modules, while there are at least 4 modules, fig. 6, see the applicable arguments presented above regarding claim 1).  
 .  18. (Original) The enclosure of claim 17, wherein the tethers/cable are anchored to the sleeve (shown in figs. 6-32).     


Regarding claim 2, though Allen states that the sleeve 36 cab be plugged through a plug 40 which is similar to that of the applicant minus threaded portion, however, Allen  does not teach wherein the fiber optic connector includes a first mechanical fastening interface compatible with a second mechanical fastening interface of a mating fiber optic connector, the first mechanical fastening interface including a threaded interface 
or a bayonet-style interface, or when more than one fiber optic connector is provided by the demateable fiber optic connection interface, the fiber optic connectors include first mechanical fastening interfaces compatible with second mechanical fastening interfaces of mating fiber optic connectors, the first mechanical fastening interfaces including threaded interfaces or bayonet-style interfaces.  Theuerkorn teaches a “sleeve”/coupling-nut (i. e, 26 shown in at least fig. 6 that can be bayonet for interfacing optical components including connector(s), as shown at least in fig. 6).  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the sleeve 36 of Allen using bayonet type having threaded section for optical interfacing of optical connector device to provide optical routing connector between the enclosure assembly optical components with various external optical systems.   

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application 
US 20140226935 A1
US 10976513 B2
US 8989550 B2
US 5446823 A
US 20160154184 A1
US 9513451 B2
US 5455391 A
US 10473873 B2
US 20080232743 A1
US 9291790 B2
US 9304262 B2
US 20120008909 A1
US 7780173 B2
US 5323480 A
US 6848834 B1
US 10605998 B2
US 7137742 B2
US 7207727 B2
US 20160041356 A1



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883